The following opinion was filed March 17, 1936 :
Per Curiam
(on motion for rehearing). In support of its motion for rehearing, the defendant argues that the court did not pass upon its contention that the law was invalid because it established no standard in accordance with the rule in Gibson Auto Co. v. Finnegan, 217 Wis. 401, 259 N. W. 420, and Petition of State ex rel. Attorney General (Tavern Code Authority), 220 Wis. 25, 264 N. W. 633.
Sec. 100.03 (1) (a) provides:
“It is declared that the provisions of this section are made necessary by a public emergency existing since November 1, 1932, growing out of the present economic depression, the present financial condition of the farmer delivering milk to certain municipal markets, unfair methods of competition of certain dealers purchasing, receiving or handling milk in such markets, a condition seriously affecting and endangering the public welfare, health and morals, which continues to exist and has been aggravated by the great drought of 1934.”
*15By sec. 100.03 (3) (b) the commission is required to find as a condition to exercising the power conferred: (1) That an emergency exists; (2) that the milk supply is likely to be interrupted or impaired to an extent affecting the public health or convenience; or (3) that discriminatory, unfair, or unreasonable methods of competition exist, resulting in unjust or unreasonable prices; or (4) that the distribution, sale, or disposal is subject to practices which tend to eliminate competition. These statutory provisions make clear what it is that is denounced by the law, — unfair methods of competition which result in the elimination of competition and unfair methods of competition-which result in an unjust or unreasonable price. Manifestly, the orders of the commission made pursuant to the provisions of this section must be directed to the elimination of these declared abuses. This furnishes a sufficient standard to sustain the delegation of power made to the commission.
The motion for rehearing is denied without costs. Because the operation of the law is suspended by injunction, the clerk of this court is directed to remit the record forthwith.